NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                   2007-1318, -1319


                               INVISIBLE FENCE, INC.,

                                                       Plaintiff-Appellant,

                                            v.


                         PERIMETER TECHNOLOGIES, INC.,

                                                       Defendant-Cross Appellant.


        Larry L. Barnard, Carson Boxberger LLP, of Fort Wayne, Indiana, argued for
plaintiff-appellant. With him on the brief was Jon A. Bragalone.

       Gregory F. Ahrens, Wood, Herron & Evans, L.L.P., of Cincinnati, Ohio, argued
for defendant-cross appellant. With him on the brief was John P. Davis.


Appealed from: United States District Court for the Northern District of Indiana

Magistrate Judge Roger B. Cosbey
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                 2007-1318, -1319


                             INVISIBLE FENCE, INC.,

                                                     Plaintiff-Appellant,

                                          v.

                       PERIMETER TECHNOLOGIES, INC.,

                                                     Defendant-Cross Appellant.




                                  Judgment


ON APPEAL from the       UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA

in CASE NO(S).           1:05-CV-361

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, BRYSON, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED: January 8, 2008                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk